Citation Nr: 0411172	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  03-23 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The appellant is advancing her appeal as the widow of a deceased 
veteran who was reported to be in beleaguered status, from 
December 1941 to April 1942, missing in April 1942, a prisoner of 
war (POW) from April 1942 to August 1942, and as having regular 
Philippine Army service from August 1945 to June 1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in May 2003, a statement of the case was 
issued in July 2003, and a substantive appeal was received in 
August 2003.  

In October 2003, the appellant testified at a personal hearing at 
the RO.  In a March 2004 rating decision, the RO denied the 
appellant's claim of entitlement to dependency and indemnity 
compensation under 38 U.S.C.A. § 1318.  The Board notes the 
appellant has not filed a notice of disagreement with this 
decision, thus this claim is not currently in appellate status.  


FINDINGS OF FACT

1.  The veteran died in June 1990; his death certificate lists the 
cause of death as respiratory arrest secondary to retained 
secretions, the underlying cause was chronic obstructive pulmonary 
disease (COPD) in acute exacerbation, other significant conditions 
contributing to death were pneumothorax, status post thoracostomy 
tube insertion.  

2.  Respiratory disorders were not manifested during the veteran's 
period of active duty service or within one year of his discharge 
from service, nor were his respiratory disorders otherwise related 
to such service.

3.  The appellant filed her claim for accrued benefits in June 
2002.


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 5107 
(West 2002); 38 C.F.R. § 3.312 (2003).

2.  The criteria for entitlement to accrued benefits have not been 
met.  
38 U.S.C.A § 5121 (West 2002); 38 C.F.R. § 3.1000 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), is 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
This legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to implement 
the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will provide 
to a claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied claim.  

After reviewing the claims folder, the claimant has been notified 
of the applicable laws and regulations which set forth the 
criteria for entitlement to service connection for the cause of 
the veteran's death and accrued benefits.  The discussions in the 
rating decision, statement of the case and supplemental statement 
of the case, have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefits sought.  
A June 2002 VCAA letter addressed the issue of service connection 
for the cause of the veterans death and advised the appellant of 
the types of evidence VA would assist her in obtaining as well as 
her own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  The June 2002 
letter did not address entitlement to accrued benefits; however, 
while it appears that VCAA notice does not apply where (as here) 
the law is dispositive (See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001)), the Board finds that, regardless, the applicable 
mandates of the VCAA and implementing regulations are met 
regarding the appellant's claim of entitlement for accrued 
benefits.  The appellant was adequately informed by the July 2003 
statement of the case and November 2003 supplemental statement of 
the case of the criteria and evidence necessary to substantiate 
her claim for accrued benefits.  

The United States Court of Appeals for Veteran Claims' decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) held, in part, that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
The Board notes that the June 2002 VCAA letter was sent to the 
appellant prior to the September 2002 rating decision from which 
the present appeal arises.  The VCAA notice was therefore timely.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law and 
regulations.  The record in this case includes service medical 
records, terminal medical records and the veteran's death 
certificate.  The Board finds that the information and evidence of 
record contains sufficient competent medical evidence to decide 
the claims.  38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as relevant to the 
issues on appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claims.


Analysis

Entitlement to service connection for the cause of the veteran's 
death 

The appellant is claiming entitlement to service connection for 
the cause of the veteran's death.  38 U.S.C.A. § 1310.  The cause 
of a veteran's death will be considered to be due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause of 
death.  38 C.F.R. § 3.312(a).  This question will be resolved by 
the use of sound judgment, without recourse to speculation, after 
a careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, including, 
particularly, autopsy reports.  38 C.F.R. § 3.312(a).  For a 
service-connected disability to be considered the principal or 
primary cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).  In 
determining whether a service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or lent 
assistance to the production of death.  It is not sufficient to 
show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  

In the present case, the cause of the veteran's death was reported 
on the death certificate as respiratory arrest secondary to 
retained secretions, the underlying cause was chronic obstructive 
pulmonary disease (COPD) in acute exacerbation, other significant 
conditions contributing to death were pneumothorax, status post 
thoracostomy tube insertion.  The Board first considers whether 
the disorder was related to the veteran's service.  

Applicable law provides that service connection will be granted 
for disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty, in the 
active military, naval, or air service. 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  However, that an injury or disease occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

A review of the record reveals that the veteran during his 
lifetime was service-connected for malaria at a noncompensable 
degree.  

However, service medical records do not show the veteran was 
treated for any respiratory disorder during service.  At the time 
of a 1946 discharge examination, the veteran's lungs were 
evaluated as normal.  The record is also devoid of any post-
service evidence of respiratory disorders for many years after 
service.  The veteran died from respiratory arrest secondary to 
retained secretions.  Although the veteran was a POW, his death 
causing respiratory disorders are not among the POW presumptive 
disabilities.  38 C.F.R. § 3.309(c).  The appellant may claim the 
veteran also suffered from beri beri heart disease, which is one 
of the presumptive diseases listed for former prisoners of war 
under 38 C.F.R. § 3.309; however, there is no medical evidence to 
substantiate her claim.  Thus, there is no competent evidence of 
record suggesting any link between the veteran's death and his 
period of active service.  

In support of the appellant's claim are affidavits from 
individuals who claimed to have first-hand knowledge that the 
veteran suffers from respiratory problems after he was released as 
a prisoner of war.  However, these statements made many years 
after the fact are not supported by any competent evidence.  In 
fact, it appears that a military medical examiner determined in 
1946 (several years after the veteran's POW period) that the 
veteran's lungs were normal.  This medical evidence contradicts 
the statements by these other individuals.  Moreover, the lack of 
medical evidence of any of the respiratory problems which led to 
the veteran's death for many years after service further supports 
a finding that such disorders were not in any manner related to 
the veteran's service. 

The appellant during her October 2003 personal hearing testified 
that she had no further medical evidence to submit.  Although the 
Board sympathizes with the appellant and recognizes that prisoners 
of war did in fact suffer great hardship, the clear preponderance 
of the evidence in this case is against a finding that the 
veteran's cause of death was related to service.

Accrued Benefits

Application for accrued benefits must be filed within one year 
after the date of death of a veteran. 38 C.F.R. § 3.1000(c).  The 
death certificate of record shows that the appellant's spouse died 
in June 1990.  The record shows that the appellant filed her claim 
for accrued benefits in June 2002.  Thus, her application was 
submitted outside the permissible filing period provided by the 
regulations.  As such, her claim for accrued benefits cannot be 
granted.  The law is controlling as to this issue.


ORDER

The appeal is denied as to both issues.



	                        
____________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



